IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00207-CV

        IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus, filed on June 29, 2018, is denied. This

Court’s order of the same date which stayed the trial court’s order of May 31, 2018 is

withdrawn and the stay is lifted.

      The timetable for compliance with the trial court’s May 31, 2018 discovery order

and the October 25, 2018 order of the 18th District Court confirming the 249th District

Court’s order is set at 45 days from the date of this Court’s opinion and judgment.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Petition denied
Opinion delivered and filed February 13, 2019
[OT06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).


In re DPA's Assist the Officer Foundation, Inc.                                                   Page 2